UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4195


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ADRIAN LAMONTE SHANKLE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:11-cr-00367-FDW-1)


Submitted: October 26, 2018                                  Decided: November 8, 2018


Before GREGORY, Chief Judge, WILKINSON and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Martinez, Federal Public Defender, Ann L. Hester, Assistant Federal Public
Defender, Caleb H. Newman, Staff Attorney, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Charlotte, North Carolina, for Appellant. R. Andrew Murray, United
States Attorney, Anthony J. Enright, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       After serving an 87-month sentence following his convictions for distribution of

cocaine base and possession of a firearm by a convicted felon, Adrian Lamonte Shankle

began service of a 3-year term of supervised release. Before the expiration of that term,

Shankle’s probation officer filed a petition for revocation of his supervised release,

alleging Shankle had violated the conditions of his supervision by: committing violations

of North Carolina state law, namely, (1) robbery with a dangerous weapon,

(2) conspiracy to commit robbery with a dangerous weapon, (3) first degree kidnapping,

(4) felony assault on a handicapped person, (5) assault with a deadly weapon to inflict

serious injury, (6) and (7) possession of a firearm by a felon, and (8) possession of a

stolen firearm; and otherwise violating the terms of supervision by (9) failing to make

required payments on his special assessment obligation; and (10) failing to obtain

employment. Following a hearing, the district court found by a preponderance of the

evidence that Shankle had committed all 10 violations alleged and revoked his supervised

release. The court sentenced Shankle to a 21-month prison term and a 15-month term of

supervised release. On appeal, Shankle argues that the district court abused its discretion

in revoking his supervised release. We affirm.

       We review for abuse of discretion a district court’s decision to revoke supervised

release. United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015). A district court

need only find a violation of a condition of supervised release by a preponderance of the

evidence. 18 U.S.C. § 3583(e)(3) (2012); Johnson v. United States, 529 U.S. 694, 700



                                            2
(2000). We review for clear error a district court’s factual determinations underlying its

conclusion that a violation occurred. Padgett, 788 F.3d at 373.

       On appeal, Shankle challenges the district court’s conclusions that he committed

violations (1) through (8), arguing with respect to violations (1) through (6) that the court

clearly erred in finding credible the testimony of one of the revocation hearing witnesses

and that the court clearly erred in finding he possessed the firearms alleged in violations

(7) and (8). * Shankle does not, however, challenge the district court’s determinations

underlying its revocation decision that he violated the terms of his supervised release by

committing violations (9) and (10)—failing to make required payments on his special

assessment obligation and failing to obtain employment—or suggest such determinations

are insufficient to support the decision to revoke supervised release.        We therefore

conclude that the district court did not abuse its discretion in revoking his supervised

release.   See United States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014)

(affirming revocation of supervised release based on five violations where appellant

argued two violations had not been proved but pleaded guilty to two and did not contest

the finding that he committed another); United States v. Brown, 656 F.2d 1204, 1207

(5th Cir. Unit A Sept. 1981) (per curiam) (holding that where decision to revoke


       *
         We deem abandoned Shankle’s summarily-made contentions that the district
court’s clearly erroneous factual findings led it to revoke supervised release “when it
might not otherwise have done so” and that this court should vacate the revocation
sentence because the district court’s findings resulted in a higher punishment range under
the Sentencing Guidelines. See Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d
562, 568 n.7 (4th Cir. 2015).


                                             3
supervised release is supported adequately by one alleged violation, a possible error in

consideration of other allegations is harmless).

       Accordingly, we affirm the criminal judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                             4